Case: 20-20550     Document: 00516498026         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 5, 2022
                                  No. 20-20550                          Lyle W. Cayce
                                                                             Clerk

   Shannon Mark Douthit,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Robert Herrera; Felipe J. Peralta, Jr.;
   Mitchell D. Kroll; Sergio Perez,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-cv-1712


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Shannon Mark Douthit, Texas prisoner #453033, sued the executive
   director of the Texas Department of Criminal Justice (TDCJ), plus a
   warden, two lieutenants, a sergeant, and a major, all in their official
   capacities. Construed liberally, Douthit’s pro se Complaint also included


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20550          Document: 00516498026            Page: 2      Date Filed: 10/05/2022




                                          No. 20-20550


   claims against the State of Texas and the Correctional Institutions Division
   of the TDCJ. 1
           Douthit’s Complaint states that he is obese and sensitive to heat and
   that he has an amputated leg. He claims Defendants violated Title II of the
   Americans with Disabilities Act (ADA), 42 U.S.C. § 12131 et seq., in two
   ways: (1) forcing him to carry his personal belongings during unit-wide
   “shakedowns” (searches of personal property for contraband); and (2)
   denying him air-conditioned accommodations as required by a court order
   issued in Cole v. Collier, a separate class action in which Douthit is a class
   member. 2 Construing Douthit’s Complaint liberally, the district court
   interpreted the Complaint as including claims under 42 U.S.C. § 1983 for
   unconstitutional retaliation by prison officials in response to Douthit’s
   participation in the class action.
           The district court dismissed Douthit’s ADA and § 1983 claims
   pursuant to Federal Rules of Civil Procedure Rule 12(b)(6) for failure to state
   a claim and Rule 12(b)(1) for lack of subject-matter jurisdiction. Douthit v.
   Texas, No. 4:19-cv-1712, 2020 WL 5894180, at *8 (S.D. Tex. Oct. 2, 2020).
   Specifically, the district court said that Douthit failed to state an ADA claim
   because he did not allege specific facts that would give rise to the reasonable
   inference that Defendants “intentionally discriminated against him because
   of any disability.” Id. at *4. The district court also held that it lacked subject-
   matter jurisdiction over the ADA claims because “Douthit’s ADA claims
   are barred by state sovereign immunity.” Id. at *7. As to Douthit’s retaliation
   claims, the district court held that Douthit “has not sufficiently alleged a



           1
           Douthit listed the State of Texas and the Correctional Institutions Division of the
   TDCJ in the caption, but not the parties section, of his Complaint.
           2
               No. 4:14-cv-1698, 2018 WL 2766028 (S.D. Tex. Jun. 8, 2018).




                                                2
Case: 20-20550      Document: 00516498026           Page: 3    Date Filed: 10/05/2022




                                     No. 20-20550


   retaliatory motive by the Defendants, and he has not alleged a chronology of
   events from which retaliation may be plausibly inferred.” Id.
          We AFFIRM the district court’s judgment on Douthit’s § 1983
   claims because Douthit forfeited any challenge to the district court’s ruling
   on those claims by failing to brief the issue in his opening brief on appeal. See
   United States v. Rodriguez, 602 F.3d 346, 360 (5th Cir. 2010). We AFFIRM
   the dismissal of Douthit’s ADA claims related to air-conditioned
   accommodations. We AFFIRM the dismissal of all ADA claims as to Bryan
   Collier, Executive Director of the TDCJ, and Robert Herrera, Warden of the
   Pack Unit 1. As to Douthit’s shakedown-related ADA claims against
   Defendants other than Collier and Herrera, we VACATE the judgment and
   REMAND for further proceedings.
                                          I
          We review dismissals under Rule 12(b)(6) and Rule 12(b)(1) de novo.
   See Smith v. Hood, 900 F.3d 180, 184 (5th Cir. 2018). To survive a Rule
   12(b)(6) motion to dismiss, a plaintiff’s “[f]actual allegations must be enough
   to raise a right to relief above the speculative level.” Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 555 (2007). And we “accept as true the well-pleaded
   factual allegations in the complaint.” Causey v. Sewell Cadillac-Chevrolet, Inc.,
   394 F.3d 285, 288 (5th Cir. 2004). In assessing subject-matter jurisdiction, a
   court may consider: “(1) the complaint alone; (2) the complaint
   supplemented by undisputed facts evidenced in the record; or (3) the
   complaint supplemented by undisputed facts plus the court’s resolution of
   disputed facts.” Barrera–Montenegro v. United States, 74 F.3d 657, 659 (5th
   Cir. 1996) (quoting Voluntary Purchasing Grps., Inc. v. Reilly, 889 F.2d 1380,
   1384 (5th Cir. 1989)). A pro se litigant’s pleadings must be construed liberally.
   Jennings v. Towers Watson, 11 F.4th 335, 341 (5th Cir. 2021) (citing Butler v.
   Porter, 999 F.3d 287, 292 (5th Cir. 2021)).




                                          3
Case: 20-20550        Document: 00516498026             Page: 4      Date Filed: 10/05/2022




                                         No. 20-20550


                                              II
           We hold that Douthit’s pro se Complaint contained sufficient facts to
   state plausible ADA claims as to all Defendants except TDCJ Executive
   Director Bryan Collier and Warden Robert Herrera.
           While Douthit did not explicitly plead a failure-to-accommodate
   theory, the circumstances included in his liberally construed complaint best
   fit into a failure-to-accommodate framework under the ADA. “To succeed
   on a failure-to-accommodate claim, a plaintiff must prove: (1) he is a qualified
   individual with a disability; (2) the disability and its consequential limitations
   were known by the covered entity; and (3) the entity failed to make
   reasonable accommodations.” Ball v. LeBlanc, 792 F.3d 584, 596 n.9 (5th Cir.
   2015). To recover compensatory damages under the ADA, a plaintiff must
   make a showing of intentional discrimination. Miraglia v. Bd. of Supervisors of
   La. State Museum, 901 F.3d 565, 574 (5th Cir. 2018). Precedent has not
   “delineate[d] the precise contours” of this showing, but at bottom, “intent
   requires that the defendant at least have actual notice.” Id. a 575.
           In his Complaint, Douthit alleges that he has an amputated leg along
   with the “heat sensitive medical condition” of obesity. He alleges that
   despite a medical lifting restriction, he was forced on two occasions to carry
   his personal property, leading him to “injure[] his stump.” Douthit claims
   that, on both occasions, he told prison officials of his disability and medical
   restrictions, but officials angrily dismissed him and refused to accommodate
   him. 3 Thus, as to his shakedown-related claims, Douthit has met the three


           3
            The Complaint alleges that Defendants Perez, Temple, and Kroll were aware that
   Douthit could not carry his personal property during the security shakedown because of his
   amputated leg. Although the pleadings do not allege that Defendant Peralta was informed
   of Douthit’s need for accommodation, it is plausible that the need was obvious given
   Douthit’s amputated leg.




                                               4
Case: 20-20550        Document: 00516498026             Page: 5      Date Filed: 10/05/2022




                                         No. 20-20550


   elements required for an ADA failure-to-accommodate claim—qualifying
   disability (obesity and amputated leg), notice (Douthit’s statements to
   Defendants and filed grievances), and failure to provide reasonable
   accommodation (Defendants’ failure to act). LeBlanc, 792 F.3d at 596 n.9.
           Not all of Douthit’s claims survive dismissal, though. His ADA claim
   for failure to provide air-conditioning alleges that he was left behind when
   other heat-sensitive members of the Cole v. Collier class were transferred to
   air-conditioned lodgings pursuant to a court order issued in that case.
   However, Douthit does not allege that any of the Defendants in the current
   action had actual knowledge that the order from the class action lawsuit
   applied to him. Therefore, he failed to plead the notice prong of an ADA
   failure-to-accommodate claim. The claims against Executive Director Collier
   and Warden Herrera similarly fail. While Douthit pleaded particularized
   facts as to the actions of all other defendants, he included only one conclusory
   statement about Collier and Herrera. 4
                                              III
           The district court alternatively held that sovereign immunity barred
   Douthit’s ADA claims. 5 We hold that Douthit’s Complaint contained
   sufficient facts to state a claim that immunity was abrogated. As a threshold



           4
              The only line in Douthit’s Complaint regarding Collier and Herrera’s
   involvement reads: “Defendants: Bryan Collier and Robert Herrera were deliberately
   indifferent to Plaintiff’s heat sensitive condition: Obesity with BMI over 30.”
           5
              The parties dispute whether the district court viewed sovereign immunity as an
   alternative basis for dismissal. Douthit contends that the district court’s sovereign-
   immunity discussion was “confusing[]” and that it failed to discuss his claims against the
   institutional defendants. Defendants contend that sovereign immunity was indeed an
   “independent justification for dismissal.” While the organization of the district court
   opinion creates some uncertainty, we view the district court’s discussion of sovereign
   immunity as an alternative justification for dismissal.




                                               5
Case: 20-20550      Document: 00516498026           Page: 6    Date Filed: 10/05/2022




                                     No. 20-20550


   matter, Defendants point out that Douthit’s counseled brief, which is not
   entitled to liberal construction, see Beasley v. McCotter, 798 F.2d 116, 118 (5th
   Cir. 1986), does not discuss the immunity issue. While Defendants are
   correct, we use our discretion to address sovereign immunity for two reasons:
   (1) there is no prejudice as Defendants have briefed the issue, and (2) the
   district court’s ruling lacks clarity concerning whether it included an
   alternative dismissal of Douthit’s ADA claims on the basis of immunity. See
   United States v. Rodriguez, 602 F.3d 346, 360–61 (5th Cir. 2010). We thus
   proceed to address sovereign immunity.
          Douthit’s ADA claims seek money damages against Defendants in
   their official capacities. The Eleventh Amendment bars such suits unless the
   state has waived or Congress has validly abrogated sovereign immunity. See
   Edelman v. Jordan, 415 U.S. 651 (1974) (concluding that the Eleventh
   Amendment bars claims for money damages against state officials where the
   state is regarded as the real party in interest and any liability would have to
   be paid out of public funds); Pickett v. Tex. Tech Univ. Health Sci. Ctr., 37
   F.4th 1013, 1025 (5th Cir. 2022) (explaining that ADA claims for money
   damages against a state are barred unless sovereign immunity has been
   waived by the state or abrogated by Congress). Here, Texas has not waived
   sovereign immunity, so the question is whether Congress has validly
   abrogated.
          Title II of the ADA abrogates state sovereign immunity where it
   prohibits conduct that violates the Fourteenth Amendment or where
   Congress’s abrogation power is “nevertheless valid.” United States v.
   Georgia, 546 U.S. 151, 158–59 (2006). “Congress’s abrogation power is
   ‘nevertheless valid’ where Title II imposes requirements that are ‘congruent
   and proportional’ to an identified ‘pattern of [unconstitutional] exclusion
   and discrimination’—even if it sweeps in some conduct that is not itself




                                          6
Case: 20-20550      Document: 00516498026          Page: 7       Date Filed: 10/05/2022




                                    No. 20-20550


   unconstitutional.” Pickett, 37 F.4th 1013, 1026 (alteration in original) (citing
   Tennessee v. Lane, 541 U.S. 509, 531 (2004)).
          It thus becomes necessary to evaluate whether the particularized facts
   that Douthit pleaded state a claim under the Fourteenth Amendment or
   whether Congress’s abrogation power is nevertheless valid. “Because the
   Eighth Amendment applies to the states through the Fourteenth
   Amendment, an ADA violation that is also an Eighth Amendment violation
   actually violates the Fourteenth Amendment.” Valentine v. Collier, 993 F.3d
   270, 281 (5th Cir. 2021). A prison official’s “deliberate indifference” to a
   substantial risk of serious harm to an inmate violates the Eighth Amendment.
   See Helling v. McKinney, 509 U.S. 25, 32 (1993). In a constitutional claim
   alleging deliberate indifference to the conditions of a prisoner’s confinement,
   the plaintiff must satisfy both the “subjective and objective requirements” of
   the Eighth Amendment inquiry. Farmer v. Brennan, 511 U.S. 825, 846 (1994).
   To satisfy the objective requirement, the plaintiff must show an “objectively
   intolerable risk of harm.” Id. To satisfy the subjective requirement, the
   plaintiff must show that the defendant: “(1) was ‘aware of facts from which
   the inference could be drawn that a substantial risk of serious harm exists’;
   (2) subjectively ‘dr[e]w the inference’ that the risk existed; and (3)
   disregarded the risk.” Cleveland v. Bell, 938 F.3d 672, 676 (5th Cir. 2019)
   (alteration in original) (quoting Farmer, 511 U.S. at 837).
          We do not decide whether a constitutional violation actually occurred,
   but only whether the Title II violations that Douthit pleaded in his
   Complaint are also sufficient to state a claim under the Fourteenth
   Amendment, thereby abrogating sovereign immunity. Construed liberally,
   Douthit’s pleadings are sufficient to state a claim under the Fourteenth
   Amendment. The analysis is similar to that of the ADA claim. Douthit
   pleaded an “objectively intolerable risk of harm”—being forced to carry
   personal belongings despite serious disabilities and a medical lifting



                                          7
Case: 20-20550       Document: 00516498026         Page: 8   Date Filed: 10/05/2022




                                    No. 20-20550


   restriction. See Farmer, 511 U.S. at 846. Douthit also alleges that Defendants
   were aware of the risk but disregarded it. See id. at 837. Douthit also claims
   that despite his formal grievances and statements alerting prison officials to
   his disabilities and the risks he faced, Defendants did not mitigate the risks.
   In light of these allegations, Douthit’s pleadings plausibly alleged that
   Defendants’ misconduct violated the Fourteenth Amendment.
                                        IV
             To recap:
             We AFFIRM the district court’s judgment on Douthit’s § 1983
   claims.
             We AFFIRM the dismissal of Douthit’s ADA claims related to air-
   conditioned accommodations.
             We AFFIRM the dismissal of all ADA claims as to Bryan Collier,
   Executive Director of the TDCJ, and Robert Herrera, Warden of the Pack
   Unit 1.
             As to Douthit’s shakedown-related ADA claims against Defendants
   other than Collier and Herrera, we VACATE the judgment and REMAND
   for further proceedings.




                                         8